Case 3:20-cv-06761-JSC Document 1-4 Filed 09/29/20 Page 1 of 3




                 Exhibit 4
          Case 3:20-cv-06761-JSC Document 1-4 Filed 09/29/20 Page 2 of 3
0060
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 10 of 70




                 '·
                      "'
             ,
                                     • 3 MAY 1983
                                                                       ..nn       ~
                                                                                  >
                                                                       Ill
                                                                       •n         !Il"'

                                                                         -~
                                                                        ......
                                                                       ...        0.

                                                                       a ....'     I
                                                                                  N

                                                                       • •wI
                                                                       ~ •
                                                                       ........
                                                                       a
                                                •




                                     •• been reepottal" t r w I ury.
                                    • coacenl    t I• aatter. lea•




                                                                                          0060
          Case 3:20-cv-06761-JSC Document 1-4 Filed 09/29/20 Page 3 of 3
0061
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 11 of 70




            ,

                                           0
                                                           S.G.W. INC.
                                                       624 O LD PACIFIC HWY. S.E.
                                                          OLYMPIA, WA. 98503
                                                         PHONE: (206) 456-3471
             RIFLE BARRELS                                                               LOWER RECEIVERS
             CHAMBER REAMERS                                                                GUNSMITHING




                   March 25, 198J

                   BATF
                   Federal Building
                   Washi~ton, D.c. 20226

                   Attn: Mr . Edward M. Owen, Jr.
                         Chief, Firearms Technology Branch
                   Subject: Status of unfinished Ar-15 mype Lower Receivers .

                   Dear Sir:
                   Enclosed is a sample unfinished AR-15 type Lower Receiver Forging. Tou
                   will note that the area for the trigger, Hammer, and Disconnector is
                   basically still unmachined and solid.     It would require additional machining
                   to become functional.
                   A customer requests that we supply him with receiver forgings in this
                   machined condition without prior markings Cidentification) with serial No.
                   caliber and manufacturer's name ,    He will t hen finish them under his
                   manufacturer • s license and put on the required markings .
                   Would we be authorized to ship these unfinished forgings per sample supplied
                   without any prior markings?


                   Sincerely :
                  ~G·~
                   Henry A. Roehrich
                   SGW, Inc.
                   General Manager




                                                                                                           0061
